Citation Nr: 1429236	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-39 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder. 

2. Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1981 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

These claims were remanded in a December 2011 decision by the Board.

The Veteran has asserted that he filed a Notice of Disagreement (NOD) with an October 2009 denial of service connection for sleep apnea.  Review of the claims folder however, does not reveal an NOD regarding this issue within one year of the rating decision.  The Board is therefore interpreting the Veteran's statements as a petition to reopen his claim of entitlement to service connection for sleep apnea based on new and material evidence.  Thus, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  Right shoulder impingement syndrome is etiologically related to the Veteran's active service.

2.  Left shoulder impingement syndrome is etiologically related to the Veteran's active service.



CONCLUSIONS OF LAW

1.  Right shoulder impingement syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Left shoulder impingement syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

The Veteran seeks service connection for a bilateral shoulder disability.  He testified at the March 2011 Board hearing that he injured his shoulders pounding down a tent stake in January 1995.  He mentioned that he also injured his back at that time.  He stated that he was put on Duty Not Included in Flying and saw a Dr. M.O. in service.  He further stated that soon after his discharge he was treated for his shoulders at the VA Manatee County Clinic and at the Bay Pines VA Medical Center (VAMC).  He also testified that he has had problems in his shoulders since that injury in service.  

The service treatment records show that the Veteran was seen for a pulled muscle in the back in January 1995 from putting up a tent.  A separate January 1995 treatment record also shows a finding of left shoulder strain.  Previous treatment records note a stretching injury to the left radial nerve of the arm in June 1984, complaints of left-sided shoulder and neck pain in October 1989, left upper back pain in March 1990, and resolved shoulder strain in May 1994.

After service, a VA examination report dated in July 1995 shows that the Veteran complained of shoulder pain.  A VA outpatient treatment record dated in November 1998 also shows complaints of left shoulder discomfort.  A March 2002 VA MRI report shows impingement syndrome and partial tear of the rotator cuff tendon on the right side.  A June 2003 letter from a private physician, Dr. Raitz, notes that the Veteran had recurrent shoulder problems since 1998.

On a July 2003 VA examination report the Veteran indicated that it was his right shoulder that he injured in service putting up the tent and that he had continued to have symptomatology in the right shoulder since this injury.  He reported that his left shoulder also hurt but not nearly as much as the pain in the right shoulder.  The impression was right shoulder impingement syndrome with torn ligament per MRI of the right shoulder by history.  The examiner found that the Veteran's left shoulder pain was more likely than not related to his cervical disk disease and that the right shoulder symptoms and resultant abnormal MRIs were as likely as not related to his military experience.

On VA examination in February 2012, the Veteran was diagnosed as having bilateral shoulder impingement syndrome.  The examiner noted that the Veteran sought medical attention for his shoulders seven years after his discharge.  The examiner concluded that the Veteran's shoulder disability was not related to his minor injury in service that was documented as having resolved.

The record shows the Veteran injured his shoulders in service and has complained of continued symptomatology in the shoulders since military service.  While the February 2012 VA examiner concluded that the Veteran's bilateral shoulder disorder was not related to service, this opinion was based upon an inaccurate factual history.  The examiner stated that the Veteran did not seek treatment for seven years after service, whereas VA treatment records show complaints of shoulder pain in 1995 and 1998.  In addition, the Veteran has reported, as he is competent to do, a continuity of symptomatology since service.  The Board finds the Veteran credible.  This report of a continuity of symptomatology suggests a link between his current shoulder disorders and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The VA examiner in July 2003 also related to Veteran's right shoulder disorder to his active service.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt 
rule will therefore be applied and service connection for bilateral shoulder impingement syndrome will be granted.


ORDER

Service connection for right shoulder impingement syndrome is granted.

Service connection for left shoulder impingement syndrome is granted.


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

